Citation Nr: 0411314	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  02-07 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel






INTRODUCTION

The veteran had active military service from July 1967 to October 
1969.  

The present matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2001 rating decision.  In that 
decision, the RO denied the veteran an increased rating for PTSD 
greater than 50 percent.  The veteran filed a notice of 
disagreement (NOD) in August 2001, and the RO issued a statement 
of the case (SOC) in May 2002.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
May 2002.  In an April 2003 rating decision, the RO increased the 
veteran's disability rating from 50 percent to 70 percent, 
effective March 25, 2003.  

For the reasons expressed below, this matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if further action, on 
his part, is required.  


REMAND

The veteran's outpatient treatment records from the Columbia VA 
Medical Center (VAMC) up to July 2002 are associated with the 
claims file.  In his October 2002 application for increased 
compensation based on unemployability (VA Form 21-8940), the 
veteran reported he was being treated for his PTSD and diabetes 
mellitus at the Columbia VAMC (Dorn Veterans Hospital) from 1972 
to the present.  As such, records associated with this most recent 
treatment, i.e., after July 2002, are not of record.  As VA has a 
duty to request all available and relevant records from federal 
agencies, the Board finds that the RO should obtain any available 
treatment records from the Columbia VAMC.  See 38 C.F.R. § 
3.159(c)(2), (c)(3). See also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (because VA is deemed to have constructive knowledge of all 
VA records and such records are considered evidence of record at 
the time a decision is made).  

Furthermore, in November 2000, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, upon 
the submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a claimant 
of the information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board notes that the record does not include any 
correspondence from the RO specifically addressing the VCAA notice 
and duty to assist provisions, as they pertain to the veteran's 
increased rating claim for PTSD on appeal, to particularly include 
the duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), requiring VA to explain what evidence will be obtained 
by whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action by 
the RO is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice letter 
to the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A. § 5103(West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)(3)) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO's letter should also request that the 
veteran submit all medical evidence pertinent to his claims that 
is in his possession.  

After providing the notice described above, the RO should attempt 
to obtain any pertinent outstanding evidence for which the veteran 
provides sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 (2003). 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the actions requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  

The Board regrets that remand of this matter will further delay a 
final decision on appeal, but finds that, to ensure that all due 
process requirements are met, such action is unavoidable.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Columbia VAMC all records 
associated with the veteran's treatment for PTSD since July 2002.  
The RO must follow the procedures set forth in 38 C.F.R. § 
3.159(c) (2003) as regards requesting records from Federal 
facilities.  All records and/or responses received should be 
associated with the claims file.  

2.  The RO should furnish to the veteran and his representative a 
letter providing notification of the VCAA and the duties to notify 
and assist imposed thereby, specifically as regards to his claim 
on appeal.  The letter should include a summary of the evidence 
currently of record that is pertinent to the claim, and specific 
notice as to the type of evidence necessary to substantiate the 
claim.  

To ensure that the duty to notify the claimant what evidence will 
be obtained by whom is met, the RO's letter should include a 
request that he provide sufficient information and, if necessary, 
authorization to enable VA to obtain any identified medical 
records.  

The RO should also invite the veteran to submit all evidence 
pertinent to the claim that is in his possession, and explain the 
type of evidence that is his ultimate responsibility to submit.  
The RO's letter must also clearly explain to the veteran that he 
has a full one-year period for response (although VA may decide 
the claims within the one-year period).  

3.  If the veteran responds, the RO should assist the veteran in 
obtaining any additional evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159.  All records/responses 
received should be associated with the claims file.  If any 
records sought are not obtained, the RO should notify the veteran 
and his representative of the records that were not obtained, 
explain the efforts taken to obtain them, and describe further 
action to be taken.

4.  To help avoid future remand, the RO must ensure that all 
requested notification and development action has been 
accomplished (to the extent possible) in compliance with this 
REMAND.  If any action is not undertaken, or is taken in a 
deficient manner, appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  The RO must also review the claims file to ensure that any 
additional notification and development required by the VCAA has 
been accomplished.  

6.  After completing the requested actions, and any additional 
notification and/or development deemed warranted, the RO should 
adjudicate the claim on appeal in light of all pertinent evidence 
and legal authority.  

7.  If the benefit sought on appeal remains denied, the RO must 
furnish the veteran and his representative an appropriate SSOC and 
afford them the appropriate time period for response before the 
claims file is returned to the Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is not the 
Board's intent to imply whether any benefit requested should be 
granted or denied.  The veteran and his representative need take 
no action until otherwise notified, but they may furnish 
additional evidence and/or argument during the appropriate 
timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992). 

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





